DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendment filed on is insufficient to overcome the rejection of claims 21-34 based upon the modified Office Action because the amended independent claims do not clearly describe where a first signal is able to be transmitted to? Where a second signal is able to be received? And how or by which way the amount of reductant deposits is able to be known as being exceed a deposit formation threshold?  Note the Applicant(s) must indicate that a deposit formation threshold is upper threshold or lower threshold? And since the upper and lower threshold can be infinity values; the Applicant(s) must provide the limit values for the threshold.
Therefore, Claims 21-34 continue to be rejected by 35 USC 112, second paragraph.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 21-34, as far as understood, are rejected under 35 USC 103 as obvious over Wilhelm et al. (US 2011/0146240 A1) in view of Sappok (US 2015/0358091 A1).
Regarding claim 21, notes para. 0021 and Figure 2, Wilhelm teaches a process for detecting an amount of reductant deposit, includes a controller (300) includes a fault mitigation module (320) that request a regeneration of DEF decomposition tube (325) when detected solid DEF deposits reach a corresponding regeneration threshold; and para. 0054 and Figure 2 further teaches the controller (300) also receives a plurality of signals (350, 355, 360, 365) from the plurality of sensors (160, 162, 164, etc.).
Wilhelm does not specifically teach the plurality of sensors are radiofrequency sensors.
Sappok teaches a control unit (104) is configured to transmit and receive radiofrequency signals through any of the radiofrequency probes (120, 122, 124, 126, 128, 130, 132) [para. 0028] and the probe (128) [probe (128) would have been considered to be equivalent to the second radiofrequency sensor] is used to monitor the deposition or buildup of material in the element [para. 0028 discloses control unit 104 may further be configured to transmit and receive radio frequency signals through any of the radio frequency probes 120 122, 124, 126, 128, 130, or 132 at the same time or at different times.  The probes may operate (transmit/receive) continuously, at specified time intervals, or on demand, based on a command or request from control unit 104] and the probe (128) [para. 0028 discloses control unit 104 may further be configured to transmit and receive radio frequency signals through any of the radio frequency probes 120 122, 124, 126, 128, 130, or 132 at the same time or at different times.  The probes may operate (transmit/receive) continuously, at specified time intervals, or on demand, based on a command or request from control unit 104; furthermore, see para. 0041].
Since the prior art references are both from the same field of endeavor, the purpose disclosed by Sappok would have been recognized in the pertinent art of Wilhelm.
	It would have been obvious at the time the invention was made to have utilized the process and product for detecting reductant deposits of Wilhelm which configured to have the plurality of radiofrequency sensors for transmitting the signals to the controller as taught by Sappok for the purpose of measuring and/sensing the deposits in the Wilhelm system. 
Regarding claim 22, as discussed in claim 21, Wilhelm further teaches diagnostic fault module (330) computes NOx conversion efficiency of SCR system (230) [Fig. 2 and para. 0056]
Regarding claim 23, see discussion in claim 22 [Wilhem].
Regarding claims 24-26, as discussed in claim 22, see further para. 0056 [Wilhelm] for the explanation of a reflected parameter and a transmission parameter.
Regarding claim 27, as discussed in claim 21, notes para. 0046, Wilhelm further teaches temperature sensors which would be taken into account for activating deposit mitigation process.
Regarding claim 28, as discussed in claim 21 and 27; further see para. 0073 [Wilhelm] and para. 0057 [Sappok].
Regarding claims 29 and 30, see abstract [Wilhelm].
Regarding claims 31-34, as discussed in claim 21 and 27; and further see para. 0073 [Wilhelm] and para. 0057 [Sappok].

Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i. e. as a whole, including portions that would lead away from the claimed invention. W.L Gore & Associates, Inc. v. Garlock, inc., 721 F.2d 1540, 220 USPQ303 (Fed. Cir. 1983), cert, denied, 489 U.S. 851 (1984). See also MPEP §2123. 


Response to Arguments
5.	Applicant's amendment filed on June 24, 2022 have been fully considered but it is not persuasive.  The Applicants have amended claims 21-34; and argued that applied prior art references do not teach a detection process where  two probes are controlled sequentially; For example, Sappok does not disclose a detection process where a first probe transmits a first signal and then a second probe transmits a second signal [page 6, Applicant Arguments/Remarks].  In the Examiner position, however, in paragraph 0028, Sappok teaches control unit 104 may further be configured to transmit and receive radio frequency signals through any of the radio frequency probes 120 122, 124, 126, 128, 130, or 132 at the same time or at different times.  The probes may operate (transmit/receive) continuously, at specified time intervals, or on demand, based on a command or request from control unit 104; which would have been considered to be equivalent to the probes are controlled sequentially.
Therefore, Claims 21-34 continue to be rejected as set forth above.


Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.H.H./
August 30, 2022


/Johnny H. Hoang/
Examiner, Art Unit 3747



/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        September 1, 2022